IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-768

                                Filed: 20 June 2017

Mecklenburg County, Nos. 14CRS18572, 218077-78; 15CRS16011

STATE OF NORTH CAROLINA,

             v.

JUSTIN LEE PERRY, Defendant.


      Appeal by defendant from judgments entered 14 April 2016 by Judge Hugh B.

Lewis in Mecklenburg County Superior Court. Heard in the Court of Appeals 26

January 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Robert T.
      Broughton, for the State.

      Parish & Cooke, by James R. Parish, for defendant-appellant.


      BERGER, Judge.


      On April 14, 2016, Justin Lee Perry (“Defendant”) was convicted by a

Mecklenburg County jury of felony fleeing to elude arrest, resisting a public officer,

and driving while impaired. Defendant was sentenced as an habitual felon for 90 to

120 months in prison. Defendant has only challenged his driving while impaired

conviction on appeal. Specifically, he asserts that (1) the trial court erred when

denying his motion to suppress the results of a blood alcohol concentration test; (2)

he received ineffective assistance of counsel when his counsel failed to argue the
                                   STATE V. PERRY

                                  Opinion of the Court



constitutionality of the warrantless blood draw performed on Defendant when

counsel was arguing for the suppression of that evidence; and (3) he also received

ineffective assistance of counsel when his counsel admitted Defendant’s guilt of the

driving while impaired charge during closing arguments.

      Because Defendant has waived appellate review of his first argument on

appeal, we decline to address its merits. For Defendant’s first ineffective assistance

of counsel claim, because he has failed to show that a different outcome would have

been obtained had his counsel made a constitutional argument in favor of suppressing

the warrantless blood draw, we grant Defendant no relief. However, for his second

ineffective assistance claim, because the trial record does not provide this Court with

sufficient facts to make a determination as to Defendant’s consent for his counsel to

argue his guilt, we must dismiss this part of his appeal without prejudice. Defendant

may take this matter up again in the trial court by filing a motion for appropriate

relief. Therefore, we find no error in part, and dismiss without prejudice in part.

                                 Factual Background

      On May 10, 2014, Mecklenburg County Sheriff Deputy Robert Stokes observed

a gold Toyota Camry, driven by a man later identified as Defendant, moving at a high

rate of speed on Atando Avenue in Mecklenburg County. Deputy Stokes estimated

Defendant’s vehicle was traveling approximately fifty miles per hour in a thirty mile

per hour zone. As Defendant’s vehicle approached Deputy Stokes, he passed other



                                         -2-
                                    STATE V. PERRY

                                   Opinion of the Court



vehicles on the road, using the center turning lane. Deputy Stokes activated his

marked patrol vehicle’s lights and siren, and turned to follow Defendant’s vehicle.

      Deputy Stokes attempted to stop Defendant’s vehicle, but he continued,

“squeezing in between the median and [other] vehicles that were traveling in the

same lane [and] . . . pushing [other cars] off to the side [of the road].” Deputy Stokes

caught up with Defendant’s vehicle “because . . . the traffic was slowing him down.”

However, Defendant was able to accelerate and Deputy Stokes fell behind.

Defendant’s vehicle continued at speeds estimated to be between sixty-five and

seventy miles per hour, while the speed limit remained thirty miles per hour.

      Still traveling at this high rate of speed, Defendant drove through a red light

at the intersection of Atando and Statesville Avenues. Defendant then failed to stop

at a stop sign at the entrance ramp onto Interstate 77, causing a truck to slam on its

brakes to avoid a collision with the subject vehicle. Defendant’s vehicle then nearly

hit another vehicle that was turning left. Defendant then drove over a concrete island

and hit a mound of dirt where it came to a stop.

      Defendant exited the vehicle and fled on foot. Deputy Stokes shouted four or

five times for Defendant to stop running, a command Defendant failed to follow.

Deputy Stokes continued to pursue Defendant into a residential neighborhood where

he lost sight of Defendant. Deputy Stokes soon found Defendant lying under a piece

of plywood “face down,” “breathing heavily,” and “sweating profusely.”



                                          -3-
                                    STATE V. PERRY

                                   Opinion of the Court



      Deputy Stokes ordered Defendant to get up, but he remained on the ground.

Deputy Stokes handcuffed Defendant and “pulled him out to an open area[, out from

under the plywood] . . . so he [could] get more oxygen.” Defendant was initially

unresponsive, but suddenly “jumped up” and said, “I’m ready to go.            Let’s go.”

Defendant walked a short distance before passing out again.             Defendant was

transported to the emergency room of a local hospital.

      In the hospital, Defendant remained unresponsive. He periodically drifted in

and out of consciousness and would suddenly state that he had been poisoned and

“[didn’t] remember anything,” and that “he drank a whole lot.” Because Deputy

Stokes suspected Defendant of driving while impaired, he read Defendant his rights,

filled out “a rights form,” and directed a nurse to draw Defendant’s blood so that it

could be analyzed for its blood alcohol concentration (“BAC”).

                                  Procedural History

      The State timely provided Defendant with notice of its intent to introduce the

results of its analysis of Defendant’s blood, and its BAC findings, as evidence at trial.

Defense counsel made no pretrial motion to suppress the BAC results.

      At a motions hearing before trial, defense counsel notified the trial court that

he may address certain “bad acts” regarding Defendant’s driving in his opening

statement.     Counsel requested that the trial court address “any kind of

acknowledgement or reference by us to wrongdoing [that] may require for us to



                                          -4-
                                     STATE V. PERRY

                                    Opinion of the Court



protect [Defendant’s] rights [so that counsel could] present the defense . . . we have

strategized.”    Defense counsel also indicated that these comments would likely

reference Defendant’s driving and implicate Defendant’s fleeing to elude charge. The

trial court conducted a colloquy with Defendant addressing these possible admissions

regarding his driving. Defendant acknowledged that he had previously discussed

with counsel the possible admissions and how those facts related to Defendant’s

overall trial strategy. Defendant consented to these disclosures for the purposes of

opening arguments. Following its colloquy with Defendant, the trial court found that:

                Defendant has heard from his attorney relating to the
                intent to discuss his driving behavior in the opening and
                they have discussed the dangers and advantages of
                possibly providing that information early on. And based on
                discussion with counsel, the Defendant has, without undue
                influence from anyone else, made the decision to allow his
                attorney to make those statements.

      During trial, Deputy Stokes testified to the circumstances surrounding

Defendant’s blood draw while at the hospital.              Defense counsel objected to the

admission of any evidence gained from the blood draw and moved for its suppression.

The trial court overruled the objection and denied the motion to suppress. A State

Bureau of Investigation (“SBI”) lab analyst testified to the results of the tests of

Defendant’s blood sample, and to the SBI lab report giving Defendant’s BAC. This

evidence was admitted without objection.




                                           -5-
                                      STATE V. PERRY

                                     Opinion of the Court



         Defendant was found guilty of felony fleeing to elude, resisting a public officer,

and driving while impaired. Defendant admitted to attaining habitual felon status.

Defendant gave timely notice of appeal in open court.

                                          Analysis

I. Motion to Suppress

         Defendant asserts that the trial court erred in summarily denying his motion

to suppress evidence obtained from the warrantless blood draw taken from Defendant

during his hospitalization. This motion to suppress was made during trial when the

State sought to introduce the blood draw evidence.

         However, this Court is procedurally barred from addressing the merits of

Defendant’s argument because the basis for the objection given during trial is not the

basis of Defendant’s argument on appeal. At trial, defense counsel objected to the

introduction of evidence resulting from the warrantless blood draw because Deputy

Stokes had not complied with the requirements of N.C. Gen. Stat. § 20-16.2 when he

failed to arrest Defendant for driving while impaired before he drew Defendant’s

blood.

         On appeal, however, Defendant states a different argument for the suppression

of the blood draw evidence. In his appeal, Defendant merely mentions N.C. Gen. Stat.

§ 20-16.2 once in an argument heading, but substantively argues that “[t]he drawing

of the blood violated [his] Fourth Amendment rights against unreasonable searches



                                            -6-
                                    STATE V. PERRY

                                   Opinion of the Court



and seizures as set out by the Constitution of North Carolina and the Constitution of

the United States.” Specifically, Defendant argues that (1) “taking a blood sample is

a search governed by the Fourth Amendment [of the U.S. Constitution]”; (2) the North

Carolina Supreme Court has held that a “search warrant must be issued before a

blood sample can be obtained, unless probable cause and exigent circumstances”

exist; and (3) the U.S. Supreme Court ha[s] previously held that “the natural

dissipation of alcohol from the blood stream does not always indicate an exigency to

justify warrantless taking of a blood sample.”

      Exceptions to the admission of evidence must generally be preserved by

counsel with an objection made at the time evidence is admitted. N.C. Gen. Stat.

§ 8C–1, Rule 103; N.C.R. App. P. 10(a)(1). “In order to preserve a question for

appellate review, a party must have presented the trial court with a timely request,

objection or motion, stating the specific grounds for the ruling sought if the specific

grounds are not apparent.” State v. Eason, 328 N.C. 409, 420, 402 S.E.2d 809, 814

(1991) (citing N.C.R. App. P. 10(b)(1)).

      The specific grounds for objection raised before the trial court must be the

theory argued on appeal because “the law does not permit parties to swap horses

between courts in order to get a better mount in the [appellate court].” Weil v.

Herring, 207 N.C. 6, 10, 175 S.E. 836, 838 (1934). Furthermore, when counsel objects

to the admission of evidence on only one ground, he or she fails to preserve the



                                           -7-
                                    STATE V. PERRY

                                   Opinion of the Court



additional grounds for appeal, unless plain error is specifically and distinctly argued

on appeal. State v. Frye, 341 N.C. 470, 496, 461 S.E.2d 664, 677 (1995) (citing N.C.R.

App. P. 10(c)(4)). Defendant has not argued plain error.

      “[W]here a theory argued on an appeal was not raised before the trial court,

the argument is deemed waived on appeal.” State v. Hernandez, 227 N.C. App. 601,

608, 742 S.E.2d 825, 829 (2013) (citations, quotation marks, and brackets omitted).

“It is well settled that constitutional matters that are not ‘raised and passed upon’ at

trial will not be reviewed for the first time on appeal.” State v. Garcia, 358 N.C. 382,

410, 597 S.E.2d 724, 745 (2004) (citing State v. Watts, 357 N.C. 366, 372, 584 S.E.2d
740, 745 (2003), cert. denied, 541 U.S. 944, 158 L. Ed. 2d 370 (2004)). Therefore, we

do not reach the merits of Defendant’s argument on this issue, and his assignment of

error is overruled.

II. Ineffective Assistance of Counsel

      In Defendant’s next assignment of error, he argues that his trial counsel

violated his Sixth and Fourteenth Amendment rights to the effective assistance of

counsel.   Specifically, Defendant contends that his counsel rendered ineffective

assistance when he (1) failed to argue that the warrantless blood draw and all

subsequent evidence obtained from his blood was seized in violation of the United

States and North Carolina Constitutions; and (2) admitted Defendant’s guilt to the




                                          -8-
                                    STATE V. PERRY

                                   Opinion of the Court



driving while impaired charge during closing arguments without first obtaining

Defendant’s consent.

      “On appeal, this Court reviews whether a defendant was denied effective

assistance of counsel de novo.” State v. Wilson, 236 N.C. App. 472, 475, 762 S.E.2d
894, 896 (2014). Under the Sixth and Fourteenth Amendments of the United States

Constitution and Article 1, Sections 19 and 23 of the North Carolina Constitution,

“[a] defendant’s right to counsel includes the right to the effective assistance of

counsel.” State v. Braswell, 312 N.C. 553, 561, 324 S.E.2d 241, 247 (1985) (citation

omitted). In Braswell, our Supreme Court “expressly adopt[ed] the test set out in

Strickland v. Washington[, 466 U.S. 668, 80 L. Ed. 2d 674 (1984),] as a uniform

standard to be applied to measure ineffective assistance of counsel under the North

Carolina Constitution.” Braswell, 312 N.C. at 562-63, 324 S.E.2d at 248.

      On appeal, a defendant must show that his counsel’s conduct “fell below an

objective standard of reasonableness” to prevail. Strickland, 466 U.S. at 688, 80 L.

Ed. 2d at 693. To show that, the defendant must satisfy a two-part test.

             First, the defendant must show that counsel's performance
             was deficient. This requires showing that counsel made
             errors so serious that counsel was not functioning as the
             “counsel” guaranteed the defendant by the Sixth
             Amendment. Second, the defendant must show that the
             deficient performance prejudiced the defense.            This
             requires showing that counsel's errors were so serious as to
             deprive the defendant of a fair trial, a trial whose result is
             reliable.

Id. at 687, 80 L. Ed. 2d at 693.

                                          -9-
                                    STATE V. PERRY

                                   Opinion of the Court



       For the error of counsel, even an objectively unreasonable error, to warrant the

reversal of a conviction, “[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694, 80 L. Ed. 2d at 698. “That requires

a substantial, not just conceivable, likelihood of a different result.”      Cullen v.

Pinholster, 563 U.S. 170, 189, 179 L. Ed. 2d 557, 575 (2011) (citations and quotation

marks omitted). In making this determination, this Court “must consider the totality

of the evidence before the judge or jury.” Strickland, 466 U.S. at 695, 80 L. Ed. 2d at

698.

A. Motion to Suppress Blood Draw Evidence

       Defendant argues that his counsel gave ineffective assistance when he failed

to assert that the seizure of Defendant’s blood was unconstitutional when moving the

trial court to suppress this evidence. The results of the BAC test conducted on

Defendant’s blood were consequently admitted into evidence at trial. Defendant

ascribes prejudice to the admission of this evidence because it established a BAC of

0.15 – nearly double the limit prohibited – and because BAC was “necessary to prove

driving under the influence” as defined by N.C. Gen. Stat. § 20-138.1. Defendant,

therefore, argues that he is entitled to a new trial.

             Where defense counsel’s failure to litigate a Fourth
             Amendment claim competently is the principal allegation


                                          - 10 -
                                      STATE V. PERRY

                                     Opinion of the Court



              of ineffectiveness, the defendant must also prove that his
              Fourth Amendment claim is meritorious and that there is
              a reasonable probability that the verdict would have been
              different absent the excludable evidence in order to
              demonstrate actual prejudice.

Kimmelman v. Morrison, 477 U.S. 365, 375, 91 L. Ed. 2d 305, 319 (1986). However,

              a court need not determine whether counsel’s performance
              was deficient before examining the prejudice suffered by
              the defendant as a result of the alleged deficiencies. The
              object of an ineffectiveness claim is not to grade counsel’s
              performance. If it is easier to dispose of an ineffectiveness
              claim on the ground of lack of sufficient prejudice, which
              we expect will often be so, that course should be followed.

Braswell, 312 N.C. at 563, 324 S.E.2d at 248 (citation omitted).

       For Defendant to prevail on this assertion of error, he must prove prejudice.

Strickland, 466 U.S. at 693, 80 L. Ed. 2d at 697. Defendant must show a reasonable

probability that, had the trial court suppressed the BAC test results, Defendant

would not have been found guilty of driving while impaired.          Furthermore, the

likelihood of being found not guilty of driving while impaired must be “substantial,

not just conceivable.” Cullen, 563 U.S. at 189, 179 L. Ed. 2d at 575 (citation and

quotation marks omitted).

       To determine whether Defendant had a substantial likelihood of obtaining a

not guilty verdict for his driving while impaired charge, we look to the statute

proscribing impaired driving. State v. Taylor, 165 N.C. App. 750, 757, 600 S.E.2d
483, 489 (2004) (“N.C. Gen. Stat. § 20-138.1 governs the offense of impaired

driving . . . .”). In relevant part, it provides:

                                            - 11 -
                                   STATE V. PERRY

                                  Opinion of the Court



             (a) Offense. – A person commits the offense of impaired
                 driving if he drives any vehicle upon any highway, any
                 street, or any public vehicular area within this State:

                (1) While under the influence of an impairing
                    substance; or

                (2) After having consumed sufficient alcohol that he
                    has, at any relevant time after the driving, an
                    alcohol concentration of 0.08 or more. The results
                    of a chemical analysis shall be deemed sufficient
                    evidence    to   prove      a    person’s  alcohol
                    concentration[.]

N.C. Gen. Stat. § 20-138.1(a) (2016). “Thus, the acts of driving while under the

influence of an impairing substance and driving with an alcohol concentration of .08

are two separate, independent and distinct ways by which one can commit the single

offense of driving while impaired.” Taylor, 165 N.C. App. at 757, 600 S.E.2d at 489

(citation, quotation marks, and brackets omitted) (emphasis in original). “In fact, the

State may prove DWI where the [BAC] is entirely unknown or less than .08.” Id.

(citation, quotation marks, and brackets omitted).       Provided a determination of

impairment is not based solely on the odor of alcohol, “[t]he opinion of a law

enforcement officer . . . has consistently been held sufficient evidence of [a

defendant’s] impairment.” Id. (citation and quotation marks omitted).

      In this case, Deputy Stokes testified that Defendant “lost control of his bodily

or mental faculties, or both, to such an extent that [he was] . . . appreciably

impair[ed].” He based this opinion on his observations that Defendant was driving

approximately twenty miles over the speed limit, driving in the center turning lane,

                                         - 12 -
                                    STATE V. PERRY

                                   Opinion of the Court



using his car to push other vehicles off the road, accelerating away from Deputy

Stokes’ marked patrol vehicle during pursuit, and running a stoplight and a stop sign

before crashing his car into a mound of dirt. After he had wrecked his vehicle,

Defendant fled the scene on foot, ignored multiple verbal commands to stop, and was

eventually located where he had passed out under a piece of plywood. Upon finding

Defendant under the plywood, Deputy Stokes testified that Defendant was

“unresponsive,” had “labored breathing,” was “sweating profusely,” and “smelled . . .

[and] reeked of alcohol” to the extent that Deputy Stokes could smell the “strong odor

of alcohol coming from [Defendant’s] breath” when “standing over him.” Finally,

while receiving treatment in the emergency room, Defendant lapsed in and out of

consciousness and made several unprompted statements that he did not “remember

anything” and that “he drank a whole lot.” Deputy Stokes testified he “believe[d] that

alcohol was a contributing factor to the events that led up to that day[’s incident].”

      In light of this testimony, the State introduced overwhelming evidence of

appreciable impairment. Because this was sufficient to find Defendant guilty of the

offense of driving while impaired, “the State was not required to establish [BAC] to

prove that [D]efendant was driving while impaired.” Taylor, 165 N.C. App. at 757,

600 S.E.2d at 489.    As a result, Defendant has failed to show “that there is a

reasonable probability that the verdict would have been different absent the

excludable evidence” and has, thus, failed to “demonstrate actual prejudice.” See



                                          - 13 -
                                    STATE V. PERRY

                                   Opinion of the Court



Kimmelman, 477 U.S. at 375, 91 L. Ed. 2d at 319. Therefore, we “dispose of [this]

ineffectiveness claim on the ground of lack of sufficient prejudice.” Braswell, 312 N.C.

at 563, 324 S.E.2d at 248.

B. Counsel’s Admission of Guilt

      Defendant also argues that his counsel gave ineffective assistance when,

without his consent, Defendant’s counsel informed the jury during closing arguments

that Defendant was driving while impaired. Defendant argues this entitles him to a

new trial.   Upon review of the trial transcript and record, we find the record

insufficient to determine whether the error in question occurred.        We therefore

dismiss this assignment of error without prejudice to Defendant’s rights.

      “Generally, claims for ineffective assistance of counsel should be considered

through a motion for appropriate relief filed in the trial court and not on direct

appeal.” State v. Mills, 205 N.C. App. 577, 586, 696 S.E.2d 742, 748 (2010) (citing

State v. Stroud, 147 N.C. App. 549, 553, 557 S.E.2d 544, 547 (2001)); see also State v.

Dockery, 78 N.C. App. 190, 192, 336 S.E.2d 719, 721 (1985) (“The accepted practice is

to raise claims of ineffective assistance of counsel in post-conviction proceedings,

rather than direct appeal.”); State v. Ware, 125 N.C. App. 695, 697, 482 S.E.2d 14, 16

(1997) (dismissing defendant's appeal because issues could not be determined from

the record on appeal and stating that “[t]o properly advance these arguments,

defendant must move for appropriate relief pursuant to G.S. 15A–1415”).            Our



                                          - 14 -
                                   STATE V. PERRY

                                  Opinion of the Court



Supreme Court has instructed that “should the reviewing court determine that

[ineffective assistance of counsel] claims have been prematurely asserted on direct

appeal, it shall dismiss those claims without prejudice to the defendant’s right to

reassert them during a subsequent [motion for appropriate relief] proceeding.” State

v. Fair, 354 N.C. 131, 167, 557 S.E.2d 500, 525 (2001).

             In order to determine whether a defendant is in a position
             to adequately raise an ineffective assistance of counsel
             claim, we stress this Court is limited to reviewing this
             assignment of error only on the record before us, without
             the benefit of information provided by defendant to trial
             counsel, as well as defendant’s thoughts, concerns, and
             demeanor, that could be provided in a full evidentiary
             hearing on a motion for appropriate relief.

Stroud, 147 N.C. App. at 554, 557 S.E.2d at 547 (citation, quotation marks, and

brackets omitted).

      As stated above, Defendant must show that his counsel’s conduct “fell below

an objective standard of reasonableness” to prevail. Strickland, 466 U.S. at 688, 80

L. Ed. 2d at 693. To show this, Defendant must prove “counsel's performance was

deficient,” and also prove “the deficient performance prejudiced the defense.” Id. at

687, 80 L. Ed. 2d at 693. Furthermore, in determining this objective standard of

reasonableness,

             [b]ecause of the difficulties inherent in making the
             evaluation, a court must indulge a strong presumption that
             counsel’s conduct falls within the wide range of reasonable
             professional assistance; that is, the defendant must
             overcome the presumption that, under the circumstances,
             the challenged action “might be considered sound trial

                                         - 15 -
                                    STATE V. PERRY

                                   Opinion of the Court



             strategy.” There are countless ways to provide effective
             assistance in any given case. Even the best criminal
             defense attorneys would not defend a particular client in
             the same way.

Strickland, 466 U.S. at 689, 80 L. Ed. 2d at 694-95 (citations omitted).

      However, our Supreme Court held in State v. Harbison, 315 N.C. 175, 337
S.E.2d 504 (1985), that

             [w]hen counsel admits his client’s guilt without first
             obtaining the client’s consent, the client’s rights to a fair
             trial and to put the State to the burden of proof are
             completely swept away. The practical effect is the same as
             if counsel had entered a plea of guilty without the client’s
             consent. Counsel in such situations denies the client’s
             right to have the issue of guilt or innocence decided by a
             jury.

Id. at 180, 337 S.E.2d at 507 (citation omitted).         While an “admission of the

defendant’s guilt during the closing arguments to the jury is per se prejudicial error,”

Id. at 177, 337 S.E.2d at 505, “a defendant's counsel’s statement must be viewed in

context to determine whether the statement was, in fact, a concession of defendant’s

guilt of a crime.” Mills, 205 N.C. App. at 587, 696 S.E.2d at 748-49 (citation omitted).

      Furthermore, because a Harbison error only occurs when counsel’s admission

of guilt is not consented to by Defendant, Harbison, 315 N.C. at 180, 337 S.E.2d at

507, “[f]or us to conclude that a defendant permitted his counsel to concede his guilt

. . . , the facts must show, at a minimum, that defendant knew his counsel [was] going

to make such a concession.” State v. Matthews, 358 N.C. 102, 109, 591 S.E.2d 535,

540 (2004) (emphasis in original). Our Supreme Court has “previously declined to set

                                          - 16 -
                                    STATE V. PERRY

                                   Opinion of the Court



out what constitutes an acceptable consent by a defendant in this context.” State v.

McDowell, 329 N.C. 363, 387, 407 S.E.2d 200, 213 (1991). “Harbison and [State v.]

Matthews clearly indicate that the trial court must be satisfied that, prior to any

admissions of guilt at trial by a defendant’s counsel, the defendant must have given

knowing and informed consent, and the defendant must be aware of the potential

consequences of his decision.” State v. Maready, 205 N.C. App. 1, 7, 695 S.E.2d 771,

776, writ denied, review denied, 364 N.C. 329, 701 S.E.2d 247 (2010).

      In this case, Defendant was tried for and convicted of three offenses at trial:

felony fleeing to elude arrest, resisting a public officer, and driving while impaired.

When speaking to the jury during closing arguments, Defendant’s counsel reviewed

all elements needed to convict his client of felony fleeing to elude arrest and resisting

a public officer. Then, when addressing the driving while impaired charge, he said,

“I don't have much to say to you 'cause, again, I want to not play with you. Driving

while impaired. Drives vehicle .08 or higher. I don't have much to say. Except why

was he driving while impaired?”

      “[U]nder the circumstances, [this choice of] action ‘might be considered sound

trial strategy[]’ [as] [t]here are countless ways to provide effective assistance in any

given case[]” and this “conduct [may very well] fall[] within the wide range of

reasonable professional assistance.” Strickland, 466 U.S. at 689, 80 L. Ed. 2d at 694-

95 (citations omitted). However, there is nothing in the record by which we can



                                          - 17 -
                                    STATE V. PERRY

                                   Opinion of the Court



definitively state that “[D]efendant knew his counsel [was] going to make such a

concession.” Matthews, 358 N.C. at 109, 591 S.E.2d at 540 (emphasis in original).

      Therefore, as this Court is unable to find ineffective assistance of counsel on

the face of the record, and because we are unable to find that Defendant consented to

the admission of guilt made by his counsel in closing arguments, we dismiss this

assignment of error without prejudice to Defendant’s right to allow for him to file a

motion for appropriate relief in the trial court.

                                      Conclusion

      For the reasons stated above, Defendant has waived review of the trial court’s

denial of his motion to suppress blood draw analysis evidence because his argument

presented to the trial court was substantively different from his argument made on

appeal. We find no ineffective assistance of counsel from his counsel’s failure to

prevail on this motion to suppress, because Defendant has failed to prove prejudice

from this alleged error. Because we have found the record insufficient to determine

whether Defendant is entitled to the relief sought based upon his counsel’s admission

of Defendant’s guilt during closing arguments, we dismiss this assignment of error

without prejudice.

      NO ERROR.

      Chief Judge MCGEE and Judge DAVIS concur.




                                          - 18 -